Harry Gretske Company of California, Inc. v. Commissioner.Harry Gretske Co. of California v. CommissionerDocket No. 22142.United States Tax Court1951 Tax Ct. Memo LEXIS 301; 10 T.C.M. (CCH) 195; T.C.M. (RIA) 51103; March 9, 1951*301  Robert H. Kinderman, Esq., for the respondent.  MURDOCKMemorandum Findings of Fact and Opinion The Commissioner made determinations as follows for the period February 23, 1943 to December 31, 1943: TaxDeficiency25% penalty50% penaltyDeclared value excess profits$ 21,656.22$ 6,421.98$12,843.95Excess profits134,065.4133,516.3667,032.71Income267.13534.25 The petitioner failed to appear and to introduce any evidence so the motion of the respondent to dismiss the proceedings as to the deficiencies and the 25 per cent additions for negligence was granted. The respondent introduced evidence to support the 50 per cent addition for fraud under section 293(b), Internal Revenue Code. Findings of Fact The petitioner is a California corporation. An unsigned corporation income and declared value excess profits tax return for 1943 was received by the collector of internal revenue for the sixth district of California on June 4, 1945. The petitioner was engaged in the wholesale liquor business. The gross sales and gross receipts entered on that return were only the equivalent of O.P.A. ceiling prices*302  but the petitioner received larger amounts on its sales.  The excess over O.P.A. prices was not entered on its books or shown on the return. A part of a deficiency in declared value excess profits tax for the taxable period was due to fraud with intent to evade tax as determined by the Commissioner. A part of a deficiency in excess profits tax for the taxable period was due to fraud with intent to evade tax as determined by the Commissioner. A part of a deficiency in income tax for the taxable period was due to fraud with intent to evade tax as determined by the Commissioner. Opinion MURDOCK, Judge: The Commissioner has sustained his burden of showing by clear and convincing evidence that a part of a deficiency in each type of tax for the taxable period is due to fraud with intent to evade tax. Decision will be entered for the respondent.